— In an action pursuant to article 15 of the Real Property Actions and Proceedings Law, inter alia, to declare that certain property owned by defendants is burdened with certain easements appurtenant to lands owned by the plaintiffs, the appeals are from (1) an order of the Supreme Court, Suffolk County, dated January 10, 1978, which denied defendants’ motion to be relieved of a stipulation arrived at in open court prior to the trial of the action and (2) a judgment of the same court entered March 15,1978, which implemented the said stipulation. Appeal from the judgment is dismissed. No appeal lies from a judgment entered upon consent. Order affirmed for the reasons set forth in the memorandum decision of Mr. Justice Geiler at Special Term. The respondents are awarded one bill of $50 costs and disbursements. Lazer, J. P., Rabin, Shapiro and Margett, JJ., concur.